Case 1:19-md-02875-RBK-JS Document 114 Filed 06/03/19 Page 1 of 3 PagelD: 1125

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

IN RE: VALSARTAN N-
NITROSODIMETHYLAMINE (NDMA)
CONTAMINATION PRODUCTS
LIABILITY LITIGATION

Civil No, 19-2875 (RBK/JS)

 

CASE MANAGEMENT ORDER NO. 7

The Court having conducted a conference with the parties on
May 29, 2019; and the Court having addressed the disputes raised
in the agenda for the conference [Doc. No. 107]; and this Order
intending to confirm the Court's rulings; and accordingly,

If IS HEREBY ORDERED this 3rd day of June, 2019, as follows:

1. The target date to finalize the “streamlined service
protocol” is June 26, 2019.

2. The target date to finalize the Short Form Complaint
to be used for plaintiffs’ bodily injury actions is June 26, 2019.

3. Any objections to defendants’ insurance disclosures
shall be raised before the next scheduled conference call on June
12, 2019,

4, The Court rules as follows with regard to the disputes
involving the ESI Protocol to be entered:

a. As to whether plaintiffs’ completed Fact Sheets are
Subject to the ESI Protocol, the parties shall
follow the same procedure used in the Benicar, C.A.
No. 15-2606 (RBK/JS), litigation.

b, The request to use “categorical” privilege logs is
DENIED without prejudice to the parties’ right to
make an application to the Court for good cause
shown.
ws
Case 1:19-md-02875-RBK-JS Document 114 Filed 06/03/19 Page 2 of 3 PagelD: 1126

Direct communications between outside counsel and
in-house counsel do not have to be included on
defendants’ privilege logs. The request to exclude
from defendants’ privilege logs all communications
post-dating the filing of plaintiffs’ complaints,
and all emails to and from in-house counsel, is
DENIED without prejudice to the parties’ right to
make an application to the Court for good cause
shown.

Plaintiffs’ request that defendants must identify
each product at issue in a document withheld or
redacted as non-responsive because it related to
“other products,” is DENIED without prejudice to
Plaintiffs’ right to make an application to the
Court that the information be disclosed for good
cause shown.

The Court defers its decision on the “threshold for
native production of foreign language documents.”

5. The target date to finalize the ESI Protocol (excluding
custodians to be searched and search terms to be used) is June 26,

2019.

6. The parties shall only use plaintiff “Fact Sheets” and
not also “Profile Forms.” The completion and Court approval of
Fact Sheets is a priority. The target date to finalize the “Fact
Sheets” is June 26, 2019.

a.

Plaintiffs’ Fact Sheets shall be completed by all
proposed class representative plaintiffs and all
plaintiffs.

Plaintiffs’ Fact Sheets shall include a
Declaration pursuant to 28 U.S.C. §1746.

Plaintiffs’ Fact Sheets shall include the same
Order to Show Cause (“OSC”) procedure used in the
Benicar litigation. See C.A. No. 15-2606, CMO
No. 7, Doc. No. 67; Doc. No. 181 95; CMO No. 16,
Doc. No. 204.

I
Case 1:19-md-02875-RBK-JS Document 114 Filed 06/03/19 Page 3 of 3 PagelD: 1127

d. Plaintiffs’ Fact Sheets shall include records
authorizations to be executed by plaintiffs. See
Benicar Fact Sheets, C.A. No. 15-2606, Doc. No. 73
(1-8).

7. The Court incorporates by reference its rulings
regarding the parties’ disputes involving the proposed Discovery
Confidentiality Order (“DCO”) that are reflected in the transcript
of proceedings. The target date for the completion of the DCO is
June 12, 2019.

8. The parties are granted an extension of time until July
19, 2019, to produce the documents listed in paragraph 6(a) (3) (5)
of the April 29, 2019 Order [Doc. No. 88]. All other documents
listed in the Order shall be timely served.

9 The next scheduled conference call before Magistrate
Judge Schneider is on June 12, 2019 at 4:00 p.m. Plaintiffs’
counsel shall arrange the call.

10. The next scheduled in-person status conference is
scheduled on June 26, 2019. The parties shall meet with Magistrate
Judge Schneider at 10:00 a.m. in Courtroom 3C and with Judge Kugler
at 1:30 p.m. in Courtroom 4D. Leadership counsel for the parties
Shall attend. All other counsel may but are not required to appear
in-person.

s/ Joel Schneider
JOEL SCHNEIDER
United States Magistrate Judge
